AkNOLD, J.,
delivered the opinion of the court.
There is no error in the instructions for the State, and the fifth instruction asked by appellant was properly refused.
*80The doctrine is well settled in this State that it is not necessary to constitute larceny that the taking should be. lucri causa. A fraudulent taking and removal of the personal property of another with intent to wholly and permanently deprive the owner of the same is larceny. Warden v. The State, 60 Miss. 638 ; Hamilton v. The State, 35 Ib. 214; 2 Bish. Crim. L., § 758; Williams, etc., v. The State, 52 Ala. 411.
It was not necessary that the animal stolen should have been removed from the premises of the owner. To remove him with the requisite felonious intent from one part of the premises to another, or from the spot or house where he was found, was a sufficient asportation. 2 Bish Crim. L., §§ 794, 806; 3 Greenleaf Ev., § 154.
On the facts shown it was not error to overrule the motion for a new trial. Affirmed.